         Case 1:17-cv-00563-JMF Document 130 Filed 04/22/19 Page 1 of 2



                                                                                                           ATTORNEYS AT LAW


                                                                                       Writer’s Direct Dial: 610-822-0268
                                                                                           E-Mail: mgyandoh@ktmc.com

                                                    April 22, 2019

VIA ECF

Hon. Jesse M. Furman
United States District Judge
Thurgood Marshall Courthouse
40 Foley Square
Courtroom 1105
New York, New York 10007

       Re: Fondren v. JPMorgan Chase Bank, et al.,
           No. 1:17-cv-00563 (S.D.N.Y.)

Dear Judge Furman:

        On behalf of Plaintiffs, with the support of Defendants, in the above-referenced litigation,
and in accordance with Paragraph 8(e) of the Court’s Civil Case Management Plan and
Scheduling Order (ECF No. 79) (“Case Management Order”), I write to make a joint request for
a thirty-day extension of the expert discovery deadline, which is currently July 29, 2019.

       The parties completed fact discovery as scheduled on March 29, 2019, with the exception
of one fact witness deposition that occurred, with the Court’s permission, on April 10, 2019.
Fact discovery has been comprehensive. Among other things, Plaintiffs served three sets of
requests for documents, as well as two sets of requests for admissions on Defendants.
Additionally, Plaintiffs deposed ten fact witnesses and Defendants’ FED. R. CIV. P. 30(b)(6)
corporate designee. Overall, Defendants have produced over 270,000 pages of documents.
Defendants served interrogatories and document requests on each of the Plaintiffs, and also
deposed all of the named Plaintiffs.

        Pursuant to the Court’s Case Management Order, the parties have met and conferred (and
continue to do so) about the “schedule for expert disclosures, including reports, production of
underlying documents, and depositions.” Id., ¶ 9(g)). The parties anticipate utilizing a number of
experts for each side with respect to damages and other case-related issues, and contemplate a
sequence for production of expert reports that requires the parties to simultaneously serve initial
reports followed by an opportunity to file rebuttal and reply reports prior to expert depositions.
The parties have taken into account the sheer amount of fact discovery that the experts will need
to analyze for their reports, the sequencing of the expert reports, the number of expected experts
for each side, and the logistics of scheduling multiple depositions in making this joint request.
They submit that in light of those considerations, the requested extension, which is sought in
good faith and not for the purpose of delay, is reasonable and justified. Accordingly, the parties
respectfully ask that the Court extend the expert discovery deadline until August 28, 2019.



            280 King of Prussia Road, Radnor, Pennsylvania 19087 T. 610-667-7706 F. 610-667-7056 info@ktmc.com
       One Sansome Street, Suite 1850, San Francisco, California 94104 T. 415-400-3000 F. 415-400-3001 info@ktmc.com
                                                       WWW.KTMC.COM
        Case 1:17-cv-00563-JMF Document 130 Filed 04/22/19 Page 2 of 2
Hon. Jesse M. Furman
April 22, 2019
Page 2



      Counsel are available at the convenience of the Court to answer any questions the Court
may have regarding the foregoing.


                                                         Respectfully submitted,

                                                         KESSLER TOPAZ
                                                          MELTZER & CHECK LLP

                                                         /s/ Mark K. Gyandoh
                                                         Joseph H. Meltzer
                                                         Mark K. Gyandoh
                                                         Donna Siegel Moffa

                                                         Interim Class Counsel

cc: All counsel of record (via ECF)




            280 King of Prussia Road, Radnor, Pennsylvania 19087 T. 610-667-7706 F. 610-667-7056 info@ktmc.com
       One Sansome Street, Suite 1850, San Francisco, California 94104 T. 415-400-3000 F. 415-400-3001 info@ktmc.com
                                                       WWW.KTMC.COM
